DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mironov (US 2015/0122273). 
Regarding claims 1 and 4, Mironov teaches a smoking article manufacturing apparatus comprising: a supply means configured to accommodate a plurality of segments and cut and supply the segments in a set length [0063, 0088]; an indexing wheel (delivery means) formed on one lower portion of the supply means and configured to deliver the plurality of supplied segments; a transport means comprising belts (first and second conveyor) configured to divide and transport the plurality of segments delivered from the delivery means so as to prevent defects in an arrangement sequence [0049, 0090] and a combining drum (main conveyor) configured to integrally transport the plurality of segments [0075]; and a finishing means configured to remove spaces between the segments transported through the transport means and cut the segments into specified lengths [0096, 0100]. 
Regarding claim 3, Mironov teaches indexing wheels (delivery wheels) configured to respectively deliver the segments [0088] and a turning drum (arrangement wheel) configured to arrange the transported segments so as to form a set arrangement and deliver the segments [0094-0095]. As Mironov teaches a set of second multi-segment components is positioned by a second feeding assembly, which is interpreted as also comprising the above wheels, the number of total wheel is considered to read on the claimed amount. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov as applied to claim 1 above, and further in view of Seymour (US 6,021,782).
Mironov teaches the supply means comprise supply drums [0088], which are interpreted to correspond to the claimed hoppers. Regarding the number, the Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Although Mironov does not specifically teach semicircular attachment grooves formed on an entire circumferential surface thereof, this configuration is known in the art as taught by Seymour [co. 5, l. 33-37] and would have been obvious to one of ordinary skill in the art to apply to the supply drums of Mironov to achieve predictable results. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov.
Although Mironov does not specifically teach the claimed configuration, these limitations are considered changes in sequence of performing process steps, which has been held to be prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04 IV.C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747